Title: II. Proposed Confederation against the Barbary States, [ca. October 1786]
From: Jefferson, Thomas
To: 



[ca. Oct. 1786]

Propositions pour une operation combinée entre les puissances en guerre avec les Etats Barbaresques.
10. Que les differentes puissances en guerre avec les Etats Barbaresques (ou deux ou plusieurs d’elles) forment une confederation, pour diriger leurs operations contre ces Etats, commencant par les Algeriens.
20. Que par la suite toute puissance qui desireroit d’entrer dans cette confederation y soit admise, les puissances contractantes se reservant le droit de prescrire les conditions de cette admission, suivant les circonstances qui existeront alors.
30. Que l’objet de cette confederation soit d’obliger les Etats Barbaresques (et sans presens ou prix quelquonque) à une paix perpetuelle avec les puissances confederées, lesquelles se garantiront mutuellement la dite paix.
40. Que les operations pour obtenir cette paix de la part des Etats Barbaresques soient une croisiere etablie constament sur leurs cotes, avec des forces navales dont on conviendra en formant la confederation. L’on propose qu’elles ne soient pas assez considerables pour etre une veritable géne pour une des parties contractantes. L’on croit que six fregates avec autant de corvettes ou chebecs, dont une moitie seroit en croisiere tandis que l’autre seroit en relache, rempliroient l’objet que l’on se propose.
50. Que les forces navales que l’on Jugera necessaires soient fournies par les parties contractantes, suivant la quote-part qui doit etre determinée lors de la confederation. L’on espere que chaque puissance contribuera en telle proportion que les circonstances peuvent Justifier.
60. Comme le manque d’harmonie et d’accord entre des officiers de differentes nations entraine souvent le mauvais succès des operations, les parties contractantes doivent considerer, et déterminer s’il n’est pas à propos que chaque puissance fournisse sa quote-part en argent, pour etre emploié à armer et à entretenir une flote de la force dont on sera convenue.
70. Les difficultés et longueurs qui se rencontreroient dans la conduite de ces operations, si elles etoient dirigées par les puissances separement, eloignées comme elles sont les unes des autres, font naître une question, s’il ne seroit pas plus avantageux pour elles  de donner des pleins pouvoirs à ce sujet à leur Ambassadeur ou Ministre à une même cour, et qui formeroient un conseil pour mettre ce plan à execution, et où la voix de chaque membre seroit comptée en proportion de la quote-part fournie par son souverain; la majorité des voix estimées de cette maniere determineroit toutes les questions. L’on propose la Cour de Versailles pour le lieu d’assemblée de ce conseil, à cause de sa proximité de la Méditerranée, et parceque toutes les puissances qui entreront probablement dans cette confederation y sont representées.
80. Afin d’eviter à ce conseil la fatigue de sollicitations pour des places, et en meme tems assurer aux parties que leurs contributions seront uniquement emploiées à l’objet auquel elles sont destinées, l’on n’etablira pour ledit conseil aucune place de commis, secretaire, &c. avec appointemens ou emolumens, et il n’y aura d’emploi lucratif que pour les personnes à bord des batimens.
90. Lorsque la Regence d’Alger aura eté reduite à faire la paix avec les Puissances contractantes, si les autres Etats Barbaresques refusent de discontinuer leurs pirateries, la confederation dirigera ses operations contre eux, ou successivement ou contre tous à la fois, suivant qu’il paroitra plus avantageux.
100. Si cette conféderation etoit contraire à des traités actuellement existans entre une ou plusieurs des parties contractantes et quelquesuns des Etats Barbaresques, ces puissances auroient la liberté de se retirer de la conféderation lorsqu’elle dirigeroit ses operations contre lesdits Etats.
